Case 1:20-cv-00036-HYJ-SJB ECF No. 69, PageID.771 Filed 06/08/20 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 CHARLES JONES,

           Plaintiff,                         Case No. 1:20−cv−36

     v.

 LAWRENCE STELMA, et al.,

           Defendants.
                                         /

                                  CLERK'S NOTICE
 The clerk's office has reviewed the following recent filing and notifies the filer
 as follows:
 TO: Jennifer G. Damico
 RE: Motion to Compel (ECF No. 66)
 REASON FOR NOTICE: Exhibits or attachments are not identified on their
 face by number or letter.
 RECOMMENDED ACTION: None.
 INFORMATION FOR FUTURE REFERENCE: Local Civil Rule 5.7(d)(vii)
 requires that all exhibits and attachments contain on their face a prominent
 exhibit number or letter. This is particularly helpful to the court should the
 document be printed.
 For further assistance, please contact the ECF Help Desk at
 ecfhelp@miwd.uscourts.gov, or by phone at (800) 290−2742 or (616)
 456−2206.


                                         CLERK OF COURT

 Dated: June 8, 2020              By:     /s/ E. Siskind
                                         Deputy Clerk
